708 N.W.2d 400 (2006)
474 Mich. 1022
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Renell WILLIAMS, Defendant-Appellant.
Docket No. 128305(21), COA No. 256903.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for reconsideration of this Court's order of October 31, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration, and on reconsideration, would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).